DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi JP 09-028582. Hiroshi teaches gas cooker case (40) formed of aluminum plated steel that is formed (bottom of page 3) and then heat treated so as to develop aluminum/iron alloy layer that is porous (2, 3; Figure 3). Hiroshi teaches that Fe2Al5 forms in the applied aluminum layer (paragraph 15). This alloy has iron weight content of ca. 2x56/(2x56+5x23) = 49%. As seen in Figures 4 and 5, roughly half of the deposited aluminum layer thickness is occupied by pores that occupy more than 15 % of area of porous region. Hiroshi suggests that deposited aluminum layer can be 20 microns (paragraph 13). It would have been obvious to one of .
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi JP 09-028582 in view of Oh KR 101696121 B. Hiroshi is relied upon as set forth above in the section 103 rejection over Hiroshi. Hiroshi does not teach claimed steel compositions of Claims 6 and 7, although Hiroshi does teach using aluminum plated steel having steel that can be effectively press formed (paragraph 12). Oh teaches steel being claimed (Table 1; Table 8, Steel C) that is coated with Al-9Si-2.5Fe plating layer (pages 16 and 20) that is then diffused to obtain surface portions having Fe/Al alloy layer (Table 6: A-4, A-6, .

Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 16 October 2020. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102/103 rejection over Oh and the section 
In view of applicant’s amendments and arguments, applicant traverses the section 102/103 rejection over Tsuda of the Office Action mailed on 16 October 2020. Rejection is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
10 February 2021